DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-12, 14-16, 19-21, and 23-25 of U.S. Patent 11,089,586 (herein “the ’586 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the claims of the ’586 Patent are directed towards a method and user equipment which are the mirror of the present claims from a network device (such as a base station).  That is, the signals transmitted by the claims in the present application are the same as those received by the claims in the ’586 Patent.  
Regarding claim 1 of the present application, claim 1 of the ’586 Patent discloses the receiving side of the following limitations:
A method, comprising: 
determining, by a network device, a first candidate resource set within downlink resources of a cell (see the first determining step of claim 1); 
selecting, by the network device, a first resource from the first candidate resource set of the cell (see the first determining step and the performing step of claim 1, which indicates that the common first control channel is received on a first resource of the first candidate resource set; clearly, the network devices selects this resource before transmitting); and 
transmitting, by the network device, a first common control channel on the first resource, wherein the common control channel carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell (see the performing and the second determining steps of claim 1); and 
transmitting, by the network device, a second common control channel in the common search space (see the second determining step of claim 1; the actual resource of the common search space is used in the current cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the ’586 Patent to include a network device which transmits the signals received by the claimed user equipment.  The rationale for doing so would have been to enable the claimed invention to work by including a device which transmits the received and processed signals.

Regarding claims 9 and 17, claims 10 and 19 of the ’586 Patent similarly renders these claims obvious in a manner similar to that described above for claim 1.  

Regarding claims 2, 10, and 18, claims 5, 14, and 23 of the ’586 Patent disclose the limitations that position information of the first resource indicates the second candidate resource set.

Regarding claims 3, 11, and 19, claims 3, 12, and 21 of the ’586 Patent disclose the limitations that the second candidate resource set is a subset of a common search space candidate resource set, wherein the common search space candidate resource set comprises at least two subsets, and wherein each subset of the at least two subsets corresponds to a candidate resource of the first candidate resource set.

Regarding claims 4, 12, and 20, claims 2, 11, and 20 of the ’586 Patent disclose the limitations that the actual resource indicated by the common search space indication information is all or a part of a candidate resource of the first candidate resource set.

Regarding claims 5, 13, and 21, claims 6, 15, and 24 of the ’586 Patent disclose the limitations that the downlink resources are candidate resources for detecting the first common control channel of the cell, and wherein a bandwidth of the downlink resources equal to a predefined downlink resource bandwidth.

Regarding claims 6, 14, and 22, claims 7, 16, and 25 of the ’586 Patent disclose the limitations that the first common control channel carries system radio frame number.

Regarding claims 7, 15, and 23, claims 8, 17, and 26 of the ’586 Patent disclose the limitations that the first common control channel is a physical broadcasting channel.

Regarding claims 8, 16, and 24, claims 5, 14, and 23 of the ’265 Patent disclose the limitations that position information of the first resource indicates the actual resource of the common search space.

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,708,898 (herein called “the ’898 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’898 Patent.
Regarding claim 1 of the present application, claim 1 of the ’898 Patent contains every element and thus anticipates claim 1 of the present application.  
Specifically, regarding claim 1 of the present application, claim 1 of the ’898 Patent discloses: a method, comprising: 
determining, by a network device, a first candidate resource set within downlink resources of a cell (see 55:50-52, which discloses that the network device selects a first resource from within a candidate resource set within downlink resources of a cell; the network device clearly determines this first candidate resource set prior to selecting a resource from within it); 
selecting, by the network device, a first resource from the first candidate resource set of the cell (see 55:50-52); 
transmitting, by the network device, a first common control channel on the first resource, wherein the first common control channel carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell (see 55:53-60); and 
transmitting, by the network device, a second common control channel in the common search space (see 55:66-67).
Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’898 Patent in that it omits one or more elements of claim 1 of the ’898 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claims 9 and 17 of the present application, claims 6 and 11 of the ’898 Patent similarly disclose all of the claim elements of these claims and are also similarly broader than the corresponding claims in the ’898 Patent.  Therefore, claims 9 and 17 of the present application are not patently distinct from the earlier patent claims and as such are unpatentable under obviousness-type double patenting.  

Regarding claims 2, 10, and 18 of the present application, claims 1, 6, and 11 of the ’898 Patent similarly disclose all of the claim elements of these claims and are also similarly broader than the corresponding claims in the ’898 Patent.  Therefore, claims 2, 10, and 18 of the present application are not patently distinct from the earlier patent claims and as such are unpatentable under obviousness-type double patenting.  

Regarding claims 3, 11, and 19 of the present application, claims 1, 6, and 11 of the ’898 Patent similarly disclose all of the claim elements of these claims and are also similarly broader than the corresponding claims in the ’898 Patent.  Therefore, claims 3, 11, and 19 of the present application are not patently distinct from the earlier patent claims and as such are unpatentable under obviousness-type double patenting.  

Regarding claims 4, 12, and 20 of the present application, claims 2, 7, and 12 of the ’898 Patent similarly disclose all of the claim elements of these claims and are also similarly broader than the corresponding claims in the ’898 Patent.  Therefore, claims 4, 12, and 20 of the present application are not patently distinct from the earlier patent claims and as such are unpatentable under obviousness-type double patenting.  

Regarding claims 5, 13, and 21 of the present application, claims 3, 8, and 13 of the ’898 Patent similarly disclose all of the claim elements of these claims and are also similarly broader than the corresponding claims in the ’898 Patent.  Therefore, claims 5, 13, and 21 of the present application are not patently distinct from the earlier patent claims and as such are unpatentable under obviousness-type double patenting.  

Regarding claims 6, 14, and 22 of the present application, claims 4, 9, and 14 of the ’898 Patent similarly disclose all of the claim elements of these claims and are also similarly broader than the corresponding claims in the ’898 Patent.  Therefore, claims 6, 14, and 22 of the present application are not patently distinct from the earlier patent claims and as such are unpatentable under obviousness-type double patenting.  

Regarding claims 7, 15, and 23 of the present application, claims 5, 10, and 15 of the ’898 Patent similarly disclose all of the claim elements of these claims and are also similarly broader than the corresponding claims in the ’898 Patent.  Therefore, claims 7, 15, and 23 of the present application are not patently distinct from the earlier patent claims and as such are unpatentable under obviousness-type double patenting.  

Regarding claims 8, 16, and 24 of the present application, claims 1, 6, and 11 of the ’898 Patent similarly disclose all of the claim elements of these claims and are also similarly broader than the corresponding claims in the ’898 Patent.  Therefore, claims 8, 16, and 24 of the present application are not patently distinct from the earlier patent claims and as such are unpatentable under obviousness-type double patenting.  

Claims 1-3, 5-11, 13-19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, and 14 of U.S. Patent 9,913,265 (herein “the ’265 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the claims of the ’265 Patent are directed towards a method and user equipment which are the mirror of the present claims from a network device (such as a base station).  That is, the signals transmitted by the claims in the present application are the same as those received by the claims in the ’265 Patent.  
Regarding claim 1 of the present application, claim 1 of the ’265 Patent discloses the receiving side of the following limitations:
A method, comprising: 
determining, by a network device, a first candidate resource set within downlink resources of a cell (see the first determining step of claim 1); 
selecting, by the network device, a first resource from the first candidate resource set of the cell (see the first determining step and the performing step of claim 1, which indicates that the common first control channel is received on a first resource of the first candidate resource set; clearly, the network devices selects this resource before transmitting); and 
transmitting, by the network device, a first common control channel on the first resource, wherein the common control channel carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell (see the performing and the second determining steps of claim 1); and 
transmitting, by the network device, a second common control channel in the common search space (see the second determining step of claim 1; the actual resource of the common search space is used in the current cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the ’265 Patent to include a network device which transmits the signals received by the claimed user equipment.  The rationale for doing so would have been to enable the claimed invention to work by including a device which transmits the received and processed signals.

Regarding claims 9 and 17, claim 8 of the ’265 Patent similarly renders these claims obvious.  The storage medium and processor of claim 9 and the non-transitory computer-readable storage medium of claim 17 are disclosed by the non-transitory processor readable medium and processor of claim 8 of the ’265 Patent.  The remaining limitations are rendered obvious in a manner similar to that described above for claim 1.  

Regarding claims 2, 10, and 18, claims 2 and 9 of the ’265 Patent disclose the limitations that position information of the first resource indicates the second candidate resource set.

Regarding claims 3, 11, and 19, claims 7 and 14 of the ’265 Patent disclose the limitations that the second candidate resource set is a subset of a common search space candidate resource set, wherein the common search space candidate resource set comprises at least two subsets, and wherein each subset of the at least two subsets corresponds to a candidate resource of the first candidate resource set.

Regarding claims 5, 13, and 21, claims 3 and 10 of the ’265 Patent disclose the limitations that the downlink resources are candidate resources for detecting the first common control channel of the cell, and wherein a bandwidth of the downlink resources equal to a predefined downlink resource bandwidth.

Regarding claims 6, 14, and 22, claims 4 and 11 of the ’265 Patent disclose the limitations that the first common control channel carries system radio frame number.

Regarding claims 7, 15, and 23, claims 5 and 12 of the ’265 Patent disclose the limitations that the first common control channel is a physical broadcasting channel.

Regarding claims 8, 16, and 24, claims 2 and 9 of the ’265 Patent disclose the limitations that position information of the first resource indicates the actual resource of the common search space.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/147498 to Charbit et al in view of U.S. Patent 9,166,718 to Chen et al.

Regarding claim 1: Charbit discloses a method, comprising:
determining, by a network device, a first candidate resource set within downlink resources of a cell (as described throughout, the Node B determines a first candidate resource set for the P-BCH (the 5 20 MHz carriers (or “chunks”) in Figures 1 and 3-5); as indicated in 8:13-32, the Node B selects one of these 5 carriers/chunks to minimize interference with neighboring cells); 
selecting, by the network device, a first resource from the first candidate resource set of the cell (described throughout; as indicated above, the Node B selects one of these 5 carriers/chunks (the first candidate resource set) to minimize interference with neighboring cells; see 8:13-32, for example); and 
transmitting, by the network device, a first common control channel on the first resource (disclosed throughout; as indicated in 8:26-28, the P-BCH (first common control channel) is transmitted in the selected primary chunk).  
Charbit does not explicitly disclose the limitations that the first common control channel carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell; and transmitting, by the network device, a second common control channel in the common search space.
However, Chen discloses the limitations of a first common control channel (the PBCH disclosed throughout; see 13:4-16, for example) carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell (as indicated throughout, various options are utilized to send CSS indication information (such as the bandwidth (size) or location of the CSS) using the PBCH; see 13:4-14:52, for example, which indicate sending either or both of the CSS bandwidth and/or the CSS location/region index via the MIB in the PBCH); and transmitting, by the network device, a second common control channel in the common search space (disclosed throughout; as indicated in the index, the ePDCCH (second common control channel) can be sent using resources in the common search space; see also 15:5-9, for example, which discloses that the eNB transmits the ePDCCH using the CSS resource region).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Charbit to add common search space indication information to the PBCH and to send a second common control channel in the common search space.  The rationale for doing so would have been to enable new carrier type (NCT) UEs to locate the ePDCCH without legacy RRC signaling as suggested by Chen throughout (see 6:21-27, for example).

Regarding claim 9: Charbit discloses an apparatus, comprising:
a processor (see the data processor (DB) 12A in Figure 6, for example); and 
one or more memories coupled to the at least one processor and storing programming instructions which, when executed by the at least one processor, cause the apparatus to (see the memory 12B and program 12C in Figure 6, for example):  
determine a first candidate resource set within downlink resources of a cell (as described throughout, the Node B determines a first candidate resource set for the P-BCH (the 5 20 MHz carriers (or “chunks”) in Figures 1 and 3-5); as indicated in 8:13-32, the Node B selects one of these 5 carriers/chunks to minimize interference with neighboring cells); 
select a first resource from the first candidate resource set of the cell (described throughout; as indicated above, the Node B selects one of these 5 carriers/chunks (the first candidate resource set) to minimize interference with neighboring cells; see 8:13-32, for example); and 
transmit a first common control channel on the first resource (disclosed throughout; as indicated in 8:26-28, the P-BCH (first common control channel) is transmitted in the selected primary chunk).
Charbit does not explicitly disclose the limitations that the first common control channel carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell; and [the programming instructions, when executed by the processor, cause the apparatus to] transmit a second common control channel in the common search space.
However, Chen discloses the limitations of a first common control channel (the PBCH disclosed throughout; see 13:4-16, for example) carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell (as indicated throughout, various options are utilized to send CSS indication information (such as the bandwidth (size) or location of the CSS) using the PBCH; see 13:4-14:52, for example, which indicate sending either or both of the CSS bandwidth and/or the CSS location/region index via the MIB in the PBCH); and transmit a second common control channel in the common search space (disclosed throughout; as indicated in the index, the ePDCCH (second common control channel) can be sent using resources in the common search space; see also 15:5-9, for example, which discloses that the eNB transmits the ePDCCH using the CSS resource region).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Charbit to add common search space indication information to the PBCH and to send a second common control channel in the common search space.  The rationale for doing so would have been to enable new carrier type (NCT) UEs to locate the ePDCCH without legacy RRC signaling as suggested by Chen throughout (see 6:21-27, for example).

Regarding claim 17: Charbit discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the steps of (see the data processor (DB) 12A, the memory 12B, and program 12C in Figure 6, for example): 
determining a first candidate resource set within downlink resources of a cell (as described throughout, the Node B determines a first candidate resource set for the P-BCH (the 5 20 MHz carriers (or “chunks”) in Figures 1 and 3-5); as indicated in 8:13-32, the Node B selects one of these 5 carriers/chunks to minimize interference with neighboring cells); 
selecting a first resource from the first candidate resource set of the cell (described throughout; as indicated above, the Node B selects one of these 5 carriers/chunks (the first candidate resource set) to minimize interference with neighboring cells; see 8:13-32, for example); and 
transmitting a first common control channel on the first resource (disclosed throughout; as indicated in 8:26-28, the P-BCH (first common control channel) is transmitted in the selected primary chunk).
Charbit does not explicitly disclose the limitations that the first common control channel carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell; and transmitting a second common control channel in the common search space.
However, Chen discloses the limitations of a first common control channel (the PBCH disclosed throughout; see 13:4-16, for example) carries a common search space indication information, and wherein the common search space indication information indicates an actual resource of a common search space in a second candidate resource set of the cell (as indicated throughout, various options are utilized to send CSS indication information (such as the bandwidth (size) or location of the CSS) using the PBCH; see 13:4-14:52, for example, which indicate sending either or both of the CSS bandwidth and/or the CSS location/region index via the MIB in the PBCH); and transmitting, by the network device, a second common control channel in the common search space (disclosed throughout; as indicated in the index, the ePDCCH (second common control channel) can be sent using resources in the common search space; see also 15:5-9, for example, which discloses that the eNB transmits the ePDCCH using the CSS resource region).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Charbit to add common search space indication information to the PBCH and to send a second common control channel in the common search space.  The rationale for doing so would have been to enable new carrier type (NCT) UEs to locate the ePDCCH without legacy RRC signaling as suggested by Chen throughout (see 6:21-27, for example).

Regarding claims 2, 10, and 18: Charbit, modified, discloses the limitation that position information of the first resource indicates the second candidate resource set (see the CSS location/region index described in at least 13:4-14:52 of Chen, which is transmitted on the at least one first resource via the PBCH (and thus “of” the first resource); this indicates the second candidate resource set of the cell (the common search space)).

Regarding claims 4, 12, and 20: Charbit, modified, discloses the limitations that the actual resource indicated by the common search space indication information is all or a part of a candidate resource of the first candidate resource set (in the combination above, the CSS indicated by the indication information on the PBCH is all or part of a candidate resource of the candidate resource set; that is, clearly, the CSS uses all or part of the channel or “chunk” allocated for the eNB).

Regarding claims 5, 13, and 21: Charbit, modified, discloses the limitations that wherein the downlink resources are candidate resources for detecting the first common control channel of the cell, and wherein a bandwidth of the downlink resources equal to a predefined downlink resource bandwidth (the PBCH (first common control channel) is transmitted on the first candidate resource set as indicated above and thus the downlink resources are candidate resources for the first common control channel; further, the bandwidth of the downlink resources are equal to a predefined number (20 MHz)).

Regarding claims 6, 14, and 22: Charbit, modified, discloses the limitations that the first common control channel carries system radio frame number (see Figures 10 and 12 of Chen, for example, which disclose that the first common control channel (the PBCH) carries the system frame number in the MIB).

Regarding claims 7, 15, and 23: Charbit, modified, discloses the limitations that the first common control channel is a physical broadcasting channel (disclosed throughout; see 8:13-17 of Charbit, for example).

Regarding claims 8, 16, and 24: Charbit, modified, discloses the limitations that position information of the first resource indicates the actual resource of the common search space (see the CSS location/region index of Chen, which is transmitted on the at least one first resource via the PBCH (and thus “of” the first resource); this indicates the second candidate resource set of the cell (the common search space) including the actual resource of the CSS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2015/0341803 to Kim et al discloses a method for measuring a subband.
U.S. Patent Application Publication 2014/0341175 to Beale et al discloses a method for allocating resources in a mobile system with machine type communications.
U.S. Patent Application Publication 2014/0192759 to Son et al discloses a method of indicating a control channel in a wireless access system.
U.S. Patent Application Publication 2014/0016596 to Kim et al discloses a method for transmitting and receiving a downlink control channel.
U.S. Patent Application Publication 2013/0301587 to Luo et al discloses a method for blindly decoding an interfering cell PDCCH to acquire interfering cell PDSCH transmission information.
U.S. Patent Application Publication 2011/0069637 to Liu et al discloses a method for control channel search space location indication for a relay backhaul link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 8, 2022